DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant argues in the response filed 10/14/2021 that the prior art Tremulis as modified by Davidson would not read on anchoring the suture to a wall of the heart since it would seem that the sutures in the embodiment of figure 49 of Tremulis are cut. The claim limitations are not claimed to be in order and further, the specific end of the suture which is anchored to the wall of the heart is also not claimed. Therefore the suture that is inserted through the valve leaflet can continue on and anchor to a wall of the heart. Tremulis does disclose that the sutures/anchors are “placed in any of the tissue surround the valve leaflets” (paragraph 93). Teaching reference Davidson does disclose that, in alternative embodiments, a suture is anchored in a wall of the heart (figure 16, 19, 24, 27, 31, 70) while also having a suture positioned through a valve leaflet that can act as the guidewire suture of Tremulis. The rejection is maintained below.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.    
Claims 20-27, 29-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0049211 to Tremulis in view of U.S. Patent Publication 2007/0118151 to Davidson.
As to claims 20, 26, Tremulis discloses a method of repairing a heart valve (paragraph 39), comprising: minimally invasively accessing an interior of the heart with a suture deployment mechanism (paragraph 93, 83, there will be a minimally invasive access technique to apply a suture as seen in figure 49, 50, which would therefore need a suture deployment mechanism); advancing a repair device (364, figures 49, 50) into the heart (figure  49-51, paragraph 93,) along the suture (362) with the suture functioning as a guidewire of the repair device (paragraph 93), the repair devices configured to aid in repairing functioning of the native valve leaflets by preventing prolapse of the native valve leaflet (figure 49, 50, 51, paragraph 93); but is silent about delivering the repair devices in a beating heart of a patient, the suture deployment mechanism having a suture and needle, and the steps of grasping a valve leaflet in the heart with 
Davidson teaches a similar method of delivering a repair device in a beating heart (paragraph 55, 154, the repair is for a heart valve in a beating heart of a patient), accessing an interior of the heart with a suture deployment mechanism (110) having a suture (80) and needle (180), grasping a native valve leaflet in a heart with the suture deployment mechanism (figure 7, paragraph 88); inserting the suture through the valve leaflet with the needle by operation of the suture deployment mechanism (figure 19-25, paragraph 89), and withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the suture extends from the valve leaflet out of the heart (figure 16, paragraph 102, the suture extends out 
As to claims 21, 27, with the method of Tremulis and Davidson above, Tremulis discloses the repair devices is a mechanical anchor (364, figure 49).
As to claims 22, with the method of Tremulis and Davidson above, Davidson further teaches anchoring the suture to a wall of heart includes anchoring the suture with the mechanical anchor (50, can be use the mechanical anchor, figure 16).
As to claims 23, 29, with the method of Tremulis and Davidson above, Tremulis discloses minimally invasively accessing the interior of the heart with 
As to claims 24, 30 with the method of Tremulis and Davidson above, Davidson further teaches withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the sutures extends from the valve leaflet out of heart includes withdrawing ends of suture from the heart (figure 16, paragraph 102, the suture ends is withdrawn as seen in figure 16, where the catheter is withdrawn in paragraph 102).  
As to claims 25, 31, with the method of Tremulis and Davidson above, Davidson further teaches withdrawing the suture deployment mechanism and a portion of the suture from the heart after inserting the suture through the valve leaflet such that the sutures extend from the valve leaflet out of heart includes withdrawing a suture loop from the heart (figure 10, 16, a loop from the suture is withdrawn). 
As to claims 32-35, with the method of Tremulis and Davidson above, Davidson further teaches anchoring the suture to a wall of the heart includes anchoring the suture below the heart valve, at a papillary muscle (figure 16, 19, 24, 27, 31, 70, paragraph 96). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771